DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 28 December 2021 to the Non-Final Office Action dated 15 October 2021 is acknowledged.  
Amended claims, dated 28 December 2021 have been entered into the record.

Information Disclosure Statement
The IDS dated 20 October 2021 has been received, entered and considered, a copy is included herein.

Terminal Disclaimer
The terminal disclaimer filed on 28 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,323,003 and 10,759,761 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Response
All of the outstanding objections and rejections are overcome in view of the present amendment and the terminal disclaimer for the reasons set forth in Applicant’s response.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to processes for preparing compounds with utility as pharmaceutical intermediates in making PDE4 inhibiting substances.
Independent claim 33, as presently amended, recites a process which requires the use of an N-oxide compound (intermediate D, where n is 1) as a reaction partner with an ester (intermediate B”) to directly obtain the N-oxide compound of formula (VII) where n is 1 as a product.
The closest prior art is represented by the Delcanale (US 2009/0048220, IDS) and Felding (US 2010/0035908, IDS) references cited against the claims in the previous office action.  Both these references describe N-oxide compounds as products, but in each case the N-oxides are produced by oxidizing a late-stage intermediate, subsequent to the reaction of intermediate D as a free pyridine. The use of an N-oxide of pyridine D in a base induced acylation reaction is thus not suggested by the references and such a reaction would not necessarily be expected to function the same or better than the corresponding reaction with the free pyridine.  
See also the notices of allowance: (i) dated 22 April 2020 in the 16/391,952 application (issued as US10759761) and (ii) dated 29 January 2019 in the 15/802,737 application (issued as US10323003).  The same prior art was cited in these applications and the claims were allowed for substantially the same reasons as similarly being limited to processes requiring the use of a pyridine N-oxide as a reaction partner with an ester.  
The present claims are allowable for at least these reasons.
Conclusion
	Claims 33-35 and 38-39 (renumbered claims 1-5) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625